  Case: 1:19-cv-03644 Document #: 90 Filed: 08/04/21 Page 1 of 10 PageID #:728



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


Michael D. Raetz                        )
                                        )
       Plaintiff,                       )
                                        )
                                        )
       v.                               )    No. 19 CV 3644
                                        )
ADP,                                    )
       Defendant.                       )
                                        )
                                        )
                                        )
                                        )


                         Memorandum Opinion and Order

       Eleven years into his tenure as a Risk Safety Consultant at

ADP, plaintiff Michael Raetz, who was then sixty-one years old,

attended a companywide training session on a new software program.

The session was conducted by an outside trainer, who at several

points during the training suggested that “millennials” pair up

with “old-timers” to help them understand the software. Plaintiff

took offense at what he viewed as an implication that older people

are not as computer-savvy as their younger colleagues. Twelve days

later,      at   a     regularly-scheduled    team    meeting,     plaintiff’s

supervisor, Booker Eubanks, asked what everyone thought about the

training. Plaintiff responded, “I’m not sure why we were requested

to attend based on the facilitator’s comments that old timers need

help from the millennials. And millennials, sit at a table with
  Case: 1:19-cv-03644 Document #: 90 Filed: 08/04/21 Page 2 of 10 PageID #:729



old timers.” Def. L.R. 56.1 Stmt., ¶ 37. Eubanks did not discuss

plaintiff’s feedback with anyone else, and neither he nor plaintiff

followed up on the matter.

        Six months later, in March of 2018, plaintiff applied for a

promotion      to   the   position   of       Manager     Risk   and   Safety   for

California, but he was not selected for the job. Another candidate,

thirty-six-year-old Mark Sheridan, a California resident who had

been an ADP employee for less than a year, was hired instead.

Plaintiff filed a charge of age discrimination and retaliation in

the Equal Employment Opportunity Commission, claiming that he was

passed over for the promotion in retaliation for his complaint

about the trainer’s “old-timers” remarks and because of his age.

After receiving a right-to-sue letter, he timely filed this suit

asserting the same claims.

        Defendant seeks summary judgment on all claims, arguing that

plaintiff cannot prove retaliation because his comment to Eubanks

about    the    “old-timers”   remark         did   not   constitute    protected

activity, and because even if it did, the undisputed evidence

establishes Eubanks did not report plaintiff’s comment to anyone

involved in the decision not to promote him. Plaintiff concedes

that his retaliation claim does not survive summary judgment, so

I need not linger on these arguments.

        In defendant’s view, plaintiff’s concession is also fatal to

his age discrimination claim because the only theory plaintiff

                                          2
  Case: 1:19-cv-03644 Document #: 90 Filed: 08/04/21 Page 3 of 10 PageID #:730



presented   to   the   EEOC   and   in       his   allegations   and   discovery

responses in this case is that defendant failed to promote him

based on his complaint about the age-related comments. I do not

read plaintiff’s submissions so narrowly. Nevertheless, because I

conclude that no reasonable jury could find on the totality of the

record that plaintiff’s age was the “but-for” cause of defendant’s

decision not to promote him, summary judgment is appropriate.

                                      I.

      Here is what the undisputed facts show:

     Plaintiff began working at ADP in 1999, after a thirty-year

      career at various fire departments in the suburban Chicago

      area. His territory as a Risk Safety Consultant III—the

      position he has held throughout his tenure at ADP—includes

      suburban Chicago, southwest Wisconsin, St. Louis, Southern

      Illinois, and parts of Kansas City. Def.’s L.R. 56.1 Stmt. ¶¶

      15-16, 22.

     In 2016, plaintiff applied for the same position he claims he

      was discriminatorily denied in 2018. He was not offered the

      job in 2016 because Caleb Grant and Arthur Brittain—the same

      managers who decided not to promote him in 2018—determined

      that he was not qualified. The position was awarded instead

      to an individual named Donald Kramer, a California resident

      older than plaintiff. Before Kramer, the position was held by

      a California resident named Geoff Shipp. Since ADP created

                                         3
Case: 1:19-cv-03644 Document #: 90 Filed: 08/04/21 Page 4 of 10 PageID #:731



    the position of Manager Risk and Safety for California in

    2011, it has been held only by California residents with

    experience in the California market. Def.’s L.R. 56.1 Stmt.,

    ¶¶ 72-75, 77.

   When defendant hired Mark Sheridan as a Risk Consultant III

    in August of 2017, the Manager Risk and Safety position for

    California was open, but defendant was unable to fill it for

    budgetary reasons. Brittain and Grant intended at the time

    they hired Sheridan to promote Sheridan, who had experience

    in the California market, to the manager position when it

    became budgeted. Indeed, Grant and Brittain began grooming

    Sheridan for the manager position upon his hire. In his first

    several months as a Risk Consultant III, Sheridan performed

    very well. Sheridan was instructed to apply for the Manager

    Risk and Safety position when it became budgeted and available

    to fill in March of 2018. Def.’s L.R. 56.1 Stmt., ¶¶ 48-52.

   Although the Manager Risk and Safety position was posted

    internally as required by ADP policy, Brittain and Grant had

    already decided to hire Sheridan for the job. Grant told ADP’s

    internal recruiter to move forward with an offer for Sheridan,

    unaware that plaintiff had also applied for the position.

    Upon learning that plaintiff had applied for the position,

    Grant interviewed him as a courtesy and to learn more about

    plaintiff in the event a position suitable for him might arise

                                     4
  Case: 1:19-cv-03644 Document #: 90 Filed: 08/04/21 Page 5 of 10 PageID #:732



      in the future. Plaintiff was not genuinely considered for the

      Manager Risk and Safety position, however, as Brittain and

      Grant had already selected Sheridan. Def.’s L.R. 56.1 Stmt.,

      ¶¶ 55-60; Pl.’s L.R. 56.1 Stmt., ¶¶ 84-85.

                                           II.

      “[T]he singular question that matters in a discrimination

case [is]: ‘[W]hether the evidence would permit a reasonable

factfinder to conclude that the plaintiff’s race, ethnicity, sex,

religion, or other proscribed factor caused the discharge or other

adverse employment action.’” Tyburski v. City of Chicago, 964 F.3d

590, 598 (7th Cir. 2020) (quoting Johnson v. Advocate Health and

Hosps.     Corp.,   892     F.3d    887,   894   (7th     Cir.   2018))        (original

alterations). For plaintiff to prevail on his failure-to-promote

claim, he must point to evidence from which a jury could conclude

that his age was the “but-for reason that he was not promoted.”

Id. at 599.

      In    this    case,    what    the    undisputed      facts     show      is    that

Sheridan’s promotion to the Manager Risk and Safety position had

everything to do with Sheridan and nothing to do with plaintiff.

Indeed, the job was earmarked for Sheridan from the time he was

hired, assuming that he performed as expected, which all agree

that he did. Plaintiff tries to raise a triable dispute concerning

the   reason   he     was   not     selected     based    on:    1)   a    recruiter’s

assessment     that    plaintiff      “definitely        appear[ed]       to   meet   the

                                            5
  Case: 1:19-cv-03644 Document #: 90 Filed: 08/04/21 Page 6 of 10 PageID #:733



qualifications” for the job; 2) his supervisor’s comment that he

“did a great job” at his interview; 3) the fact that the internal

vacancy   announcement      did    not       specifically      list    California

residency or experience as a requirement for the Manager Risk and

Safety position; and 4) defendant’s departure from its internal

practice and protocols by promoting a recently hired candidate

without genuinely considering plaintiff. Pl.’s              L.R. 56.1 Stmt. at

¶¶ 83-86, 92-93. But none of this evidence alters the big picture

that emerges from the facts the parties agree upon: Sheridan was

already penciled in for the position of Manager Risk and Safety

for California before the job was even available based on his

qualifications and past experience; his performance in his first

months as an ADP employee sealed the deal for Brittan and Grant,

whose views were the only ones that mattered.

     Plaintiff’s     subjective      opinion      is    that    he    was   better

qualified than Sheridan for the Manager Risk and Safety position

for California, presumably based on his years of experience in the

Midwest   market.     Recall,     however,       that    Brittan      and    Grant

undisputedly found that plaintiff was not qualified for the job in

2016, when they hired a California resident older than plaintiff.

Plaintiff points to nothing in his professional trajectory to

suggest a change in his own qualifications in the intervening

years.



                                         6
  Case: 1:19-cv-03644 Document #: 90 Filed: 08/04/21 Page 7 of 10 PageID #:734



     It is true that defendant muddies the waters by offering a

host of additional reasons it claims it would not have offered

plaintiff the managerial position even if Sheridan had not been

selected. Defendant points, for example, to plaintiff’s past job

performance   and    his    rambling    conversational        style   during   his

interview.    But   Grant       testified   that   he   had   no   knowledge     of

plaintiff’s job performance at the time he hired Sheridan and could

not even recall plaintiff’s interview. Plaintiff leverages this

testimony—along with a handful of other reasons defendant now

claims it would not have promoted plaintiff even if it had not

promoted Sheridan but arguably did not consider at the time of its

decision—into a pretext argument. But this argument goes nowhere,

since all agree that the real reason plaintiff did not get the

promotion is that Grant and Brittain had already decided to offer

the job to Sheridan.

     Indeed, Sheridan’s promotion was a foregone conclusion before

the position was budgeted and before plaintiff threw his hat in

the ring. Brittan and Grant’s honest belief that Sheridan was the

better   candidate    is    a    legitimate,   non-discriminatory       for    his

selection. Barnes v. Bd. of Trustees of Univ. of Illinois, 946

F.3d 384, 389 (7th Cir. 2020) (citation omitted). Defendant’s

effort to gild the lily by adding reasons it would not have

promoted plaintiff anyway does not suggest pretext absent some

evidence that Brittain and Grant did not genuinely believe that

                                        7
     Case: 1:19-cv-03644 Document #: 90 Filed: 08/04/21 Page 8 of 10 PageID #:735



Sheridan’s experience made him better qualified than plaintiff.

See id. at 389-90 (pretext is not “just faulty reasoning or

mistaken judgment on the part of the employer; it is [a] lie,

specifically a phony reason for some action.”) (internal quotation

marks and citation omitted).

       Nor does plaintiff’s insistence that he was not genuinely

considered at all for the promotion help his case. So far as the

record reveals, defendant did not consider anyone but Sheridan.

That might be inconsistent with ADP’s internal protocols, but it

does not suggest that plaintiff was passed over because of his

age.

       The    record   here    is    nothing   like   Rudin    v.   Lincoln    Land

Community College, 420 F.3d 712 (7th Cir. 2005), a case on which

plaintiff relies for its pretext argument. In Rudin, a white

professor brought a race discrimination claim after she was passed

over for a tenure-track position in favor of a minority candidate

at    the    culmination      of    an   explicitly    “race-conscious      hiring

process”      involving     over     a   hundred    applicants      and   numerous

decisionmakers. Id. at 721. The plaintiff in Rudin pointed to

evidence that the successful candidate was not initially among

those selected for an interview but was added to the interview

list by an individual charged with ensuring “sufficient diversity

among the interviewees.” Id. at 716. After the interviews, the

plaintiff was ranked second-highest among the candidates, while

                                           8
  Case: 1:19-cv-03644 Document #: 90 Filed: 08/04/21 Page 9 of 10 PageID #:736



the candidate who was ultimately successful was ranked second from

the bottom. The plaintiff also testified that the Chair of the

Screening Committee told her that the successful candidate “was

not more qualified” than she, and that the Committee was “under

administrative    pressure”     to   select   the   chosen    candidate.     The

university’s president vehemently disputed that the administration

pressured the Committee and told the plaintiff that the Chair was

“lying” and that “there was a problem with the process, the way

the hiring was done.” Id. at 717-18. On the totality of these

facts, including the university’s explicitly race-sensitive hiring

process   and   the   successful     candidate’s    “insert[ion]      into   the

interview pool based on his race,” the court concluded that the

plaintiff was entitled to have a jury decide whether the university

had the requisite intent to discriminate. Id. at 722.

     The fact pattern in Rudin finds no echo in the record here,

which reveals not so much a “problematic” selection process as no

selection process at all beyond Brittain and Grant’s consideration

of Sheridan himself. The simple, undisputed fact is that Sheridan

was the preordained candidate, whom Brittain and Grant had hand-

picked based on their view of his experience and performance. There

is no evidence that they gave any real consideration to plaintiff

at all as a candidate, much less that they considered his age as

a factor cutting against his candidacy.



                                       9
  Case: 1:19-cv-03644 Document #: 90 Filed: 08/04/21 Page 10 of 10 PageID #:737



     In sum, plaintiff’s age discrimination case, which began with

his objection to the stray remarks of an outside trainer, now rests

entirely on Brittan and Grant’s selection of a younger employee

for a management position that plaintiff admits they had been

grooming him for, and that they had found plaintiff unqualified

for two years earlier before hiring someone older than plaintiff.

No reasonable jury could find on this record that plaintiff’s age

was the “but-for” cause of defendant’s failure to promote him.

                                     III.

     For the foregoing reasons, defendant’s motion for summary

judgment is granted.

                                            ENTER ORDER:




                                     _____________________________
                                            Elaine E. Bucklo
                                      United States District Judge

Dated: August 4, 2021




                                       10
